Citation Nr: 1113668	
Decision Date: 04/06/11    Archive Date: 04/15/11

DOCKET NO.  04-16 786A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for the Veteran's cause of death. 


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services


ATTORNEY FOR THE BOARD

D. M. Donahue, Associate Counsel 



INTRODUCTION

The Veteran served on active duty from November 1952 to February 1955 and from November 1990 to June 1991.  He died in July 2002, and the appellant is his surviving spouse.

This appeal comes before the Board of Veterans' Appeals (Board) on appeal from a January 2003 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

The claim was denied by the Board in August 2007, and appealed by the appellant.  Thereafter, in July 2008, pursuant to a Joint Motion for Remand (JMR), the United States Court of Appeals for Veterans Claims (Court) set aside the Board's decision to deny the appellant's claim for cause of death and remanded the case to the Board.  

The Board remanded the claim in September 2008 and November 2009. 


FINDINGS OF FACT

1.  The Veteran died in July 2002; the immediate cause of death was colon cancer with liver metastasis and history of hyperkalemia.  Other significant conditions contributing to death included diabetes mellitus type II.

2.  Service connection was not in effect for any disability during the Veteran's lifetime.

3.  The weight of the evidence is against a link between any of the conditions that caused or contributed to the Veteran's death and a disease or injury in service.



CONCLUSION OF LAW

A disability of service origin did not cause or contribute substantially or materially to cause the Veteran's death.  38 U.S.C.A. §§ 1110, 1116, 1310, 5103A, 5107 (West 2002& Supp. 2010); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.312 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The provisions of the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), and as interpreted by the United States Court of Appeals for Veterans Claims (the Court) have been fulfilled.  In this case, the appellant's claim for entitlement to service connection for the Veteran's cause of death was received in August 2002.  Thereafter, she was notified of the provisions of the VCAA by the RO in correspondence dated in August 2002, December 2008, and March 2010.  These letters notified the appellant of VA's responsibilities in obtaining information to assist her in completing her claim, identified the appellant's duties in obtaining information and evidence to substantiate her claim, and provided other pertinent information regarding VCAA. Thereafter, the claim was reviewed and a statement of the case (SOC) was issued in January 2011.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), Quartuccio v. Principi, 16 Vet. App. 183 (2002), Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), reversed on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 537 (2006); Kent v. Nicholson, 20 Vet. App. 1 (2006), Mayfield v. Nicholson (Mayfield III), 499 F.3d 117 (Fed. Cir. 2007).  The Board notes that 38 C.F.R. § 3.159 was revised, effective May 30, 2008, removing the sentence in subsection (b)(1) stating that VA will request the claimant provide any evidence in the claimant's possession that pertains to the claim.  Subsection (b)(3) was also added and notes that no duty to provide § 5103(a) notice arises "[u]pon receipt of a Notice of Disagreement" or when "as a matter of law, entitlement to the benefit claimed cannot be established."  See 73 Fed. Reg. 23,353-23,356 (Apr. 30, 2008).

In a claim for Disability and Indemnity Compensation (DIC) benefits, VA's notice requirements include (1) a statement of the conditions, if any, for which a veteran was service- connected at the time of his death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service-connected.  See Hupp v. Nicholson, 21 Vet. App. 342 (2007).  The March 2010 letter informed the appellant that the servicemember was not service-connected for any disabilities during his lifetime, and advised her of the information and evidence required to substantiate a claim for service connection based on a previously service-connected condition and a condition not yet service-connected.

During the pendency of this appeal, the Court, in Dingess v. Nicholson, 19 Vet. App. 473 (2006), found that the VCAA notice requirements applied to all elements of a claim.  Notice as to this matter was provided in December 2008.

The appellant has been made aware of the information and evidence necessary to substantiate her claim and has been provided opportunities to submit such evidence.  A review of the claims file also shows that VA has conducted reasonable efforts to assist her in obtaining evidence necessary to substantiate her claim during the course of this appeal.  The Veteran's service treatment records and post-service private treatment records have been obtained and associated with the claims file.  The RO also obtained VA medical opinions regarding the claim for service connection for the cause of death in April 2009 and December 2010.

Furthermore, the appellant has not identified any additional, relevant evidence that has not otherwise been requested or obtained.  The appellant has been notified of the evidence and information necessary to substantiate her claim, and she has been notified of VA's efforts to assist her.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  As a result of the development that has been undertaken, there is no reasonable possibility that further assistance will aid in substantiating her claim.

Law and Regulations

When any veteran dies after December 31, 1956, from a service-connected or compensable disability, VA will pay dependency and indemnity compensation to such Veteran's surviving spouse, children, and parents.  See 38 U.S.C.A. § 1310 (West 2002).  In a claim where service connection was not established for the fatal disability prior to the death of the veteran, the initial inquiry is to determine whether the fatal disorder had been incurred in or aggravated by service.  The Board must determine whether the fatal disorder should have been service-connected.  See 38 C.F.R. § 3.312 (2010).

In order to establish service connection for the cause of the Veteran's death, the evidence must show that a disability incurred in or aggravated by active service was the principal or contributory cause of death.  38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.312(a) (2010).  In order to constitute the principal cause of death the service-connected disability must be one of the immediate or underlying causes of death, or be etiologically related to the cause of death.  38 C.F.R. § 3.312(b).  In order to be a contributory cause of death, it must be shown that there were "debilitating effects" due to a service-connected disability that made the veteran "materially less capable" of resisting the effects of the fatal disease or that a service-connected disability had "material influence in accelerating death," thereby contributing substantially or materially to the cause of death.  See Lathan v. Brown, 7 Vet. App. 359 (1995); 38 C.F.R. § 3.312(c)(1).

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303.  Service connection may be established for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes the disease was incurred in service.  See 38 C.F.R. § 3.303(d).

As a general matter, service connection for a disability on the basis of the merits of such claim is focused upon (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  See Cuevas v. Principi, 3 Vet. App. 542 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).

Service connection shall be granted to a veteran if the veteran served 90 days or more during a war period or after December 31, 1946 or had peacetime service on or after January 1, 1947, and a malignant tumor or diabetes mellitus, although not otherwise established as incurred in or aggravated by service, is manifested to a compensable degree within one year following the requisite service.  38 C.F.R. §§ 3.307, 3.309 (2010)

In order to establish service connection under 38 U.S.C.A. § 1117; and 38 C.F.R. § 3.317, a claimant must present evidence that the veteran was a Persian Gulf veteran who had a chronic qualifying disability.  A chronic qualifying disability is a) an undiagnosed illness; b) a chronic multisystem illness defined by a cluster of signs or symptoms, namely chronic fatigue syndrome, fibromyalgia, or irritable bowel syndrome; or c) and diagnosed illness that VA determines by regulation warrants a presumption of service connection.

To establish service connection on the basis of an undiagnosed illness, the evidence must show (1) objective indications; (2) of a chronic disability such as those listed in paragraph (b) of 38 C.F.R. § 3.317; (3) which became manifest either during active military, naval, or air service in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more not later than December 31, 2009; and (4) such symptomatology by history, physical examination, and laboratory tests cannot be attributed to any known clinical diagnosis.  38 U.S.C.A. § 1117; Gutierez v. Principi, 19 Vet. App. 1 (2004); 38 C.F.R. § 3.317(a); 71 Fed. Reg. 75,669-72 (Dec. 18, 2006).

A Persian Gulf Veteran is one who served on active military, naval, or air service in the Southwest Asia theater of operations during the Persian Gulf War.  38 C.F.R. § 3.317(d).  The Veteran's military records document that he served in Southwest Asia during the applicable time period.

Factual Background and Analysis

At the time of the Veteran's death, service connection was in not in effect for any disability.

Medical records for the Veteran's first period of active service include an October 1952 enlistment physical examination report and a February 1955 separation physical examination report.  Both reports are silent for evidence of colon cancer or diabetes mellitus (urinalysis each time was negative for sugar).

The Veteran's service medical records for his second period of active service contain a November 1990 complete specimen report noting that the Veteran's glucose level was within the normal range.  On medical care questionnaires (Southwest Asia Demobilization/Redeployment Medical Evaluation) dated April 6, 1991 and May 14, 1991, the Veteran expressly indicated that he had no reason to believe that either he or his unit had been exposed to chemical or germ warfare is Southwest Asia.  His separation examination in April 1991 showed no relevant abnormalities.  A May 1991 physical examination report was likewise silent for signs or symptoms or diabetes mellitus or colon cancer.  Service medical records do not reflect any evidence of colon cancer, liver condition and/or diabetes.

In October 2001, the Veteran was admitted to the Chesapeake General Hospital.  It was indicated in an admission history that in September 2001, he was seen at the Chesapeake General Hospital emergency room for evaluation of right upper quadrant pain of 6 months' duration.  Testing revealed an enlarged liver.  In October 2001, he was admitted to that facility.  A history revealed that the Veteran had mild abdominal pain for the prior six months, and he had been treating the condition with over-the-counter medications.  A CT scan showed nearly the entire liver was replaced by a tumor mass.  A CT-guided aspiration of the liver mass was performed, and the results were consistent with metastatic adenocarcinoma favoring a gastrointestinal source such as the colon.  Despite extensive chemotherapy, he died in July 2002.  The death certificate listed the immediate cause of death as colon cancer with liver metastasis and history of hyperkalemia.  Other significant conditions contributing to death included diabetes mellitus type II.

The Veteran's spouse asserts that his death was attributable to his Gulf War service and/or that the pathology had its onset in service.

In a January 2004 statement, the appellant indicated that when the Veteran came back from the Gulf, he had lost about 35 pounds, and had no energy.  He would hold his stomach as if in pain after meals.  He also had swelling in his feet.  The appellant asserted that she believed his cancer and diabetes were present long before the actual diagnosis but that her husband was not one to go to the doctor.  

A private physician provided correspondence dated April 20, 2004, which indicated that he had treated the Veteran for "carcinoma of unknown primary, metastatic to liver and lung, favor gastrointestinal origin."  The physician referred to letters that the Veteran had received indicating he was exposed to Sarin and Cycloserine.  The physician also stated that he could not be sure, but there certainly was a possibility that exposure to these drugs would at least as likely as not to lead to malignancy.  The physician reported, "I do not have any definite proof of a civilian situation where these drugs did lead to a malignancy, but I am certainly concerned about this. I think that if there is any possibility or the military evaluation shows that these drugs have connections to malignancy he should be available to get full military benefits for his family."

In a May 2009 VA opinion, the physician noted that the Veteran had no documented exposure to Sarin or Cyclosin.  In addition, he found there were no definitive studies linking colon cancer with exposure to toxic chemicals or mediations.  Although the Veteran was known to have served in the Persian Gulf, he stated upon release from active duty that his unit had not been exposure to Sarin or other chemical weapons.  Cancer of the colon had not been linked to any toxic exposures and was still considered a cancer of unknown etiology which frequently developed in individuals who had never had such exposures.  The physician asserted that there existed no definitive medical evidence that colon cancers and toxic exposures were related.  

In a subsequent VA opinion dated in June 2010, the physician stated that after a complete review of the claims file, the cited Federal Register and the civilian attending physician's statement, there was no new evidence to contradict his prior statement.  There was no documented exposure of the Veteran to Sarin or other chemical weapons.  There was no scientific evidence linking toxic exposures of any kind to the development of colon malignancies of any type.  No matter what the private physician opined, the VA physician explained that there were no recognized medical studies to support the claim.  The physician supported his statement by indicating that oncogenesis was a complex and poorly understood process, and since the first Gulf War, there had been literally hundreds of peer-reviewed studies that examined the development of serious illnesses in Veteran with service in theater.  There had been no studies linking toxic exposure to cancer among these Veterans.  Although no one could be absolutely certain that this could not happen, the overwhelming preponderance of the evidence mitigated against this premise.  There was no discovered link between these two events.  The examiner opined, that while this unfortunate Veteran's death was certainly distressing, it could not be linked to his service in the Gulf.  

Although informed of this opinion, via a January 2011 supplemental statement of the case, the appellant has not submitted any medical evidence attesting to the contrary.  

Based upon review of all the evidence, the Board finds the persuasive evidence of record demonstrates a disease or injury which caused or contributed to the Veteran's death was not incurred in or aggravated by service.  

Although the private physician indicated that there was a possibility that exposure to toxic chemicals would be at least as likely as not lead to malignancy, there is no evidence that the Veteran was exposed to any toxic chemicals while in service.  Furthermore, the physician also stated that he did not have any definite proof of a civilian situation where these drugs did lead to malignancy.  The Court has held that medical evidence that is speculative, general or inconclusive in nature cannot support a claim.  See Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996); Libertine v. Brown, 9 Vet. App. 521, 523 (1996).  The Board finds the VA opinions of May 2009 and June 2010 dispositive as to whether the Veteran's disorders were related to service.  The more probative evidence demonstrates that the Veteran's cancer was of unknown etiology, as even supported by the April 2004 correspondence itself as well as reflected in the treatment records shortly before the Veteran's death.

The appellant has claimed the Veteran has had symptoms since his separation from active duty in 1991.  However, where a determinative issue involves medical causation or a medical diagnosis, competent medical evidence is required.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  She has indicated that her husband avoided doctor visits and self-medicated.  While this may be a fact, she has not submitted any records showing that he was absent from work due to this medical problem, and contrary to her statements, the Veteran stated on admission to the Chesapeake Hospital in October 2001, that the symptoms began only six months earlier (not 10 years as claimed by the appellant).  Surely, the Veteran would know better that the appellant when his symptoms began.  Although the appellant is competent to provide evidence of visible symptoms, she is not competent to provide evidence that requires medical knowledge.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

It is also clear that the Veteran did not have a "qualifying chronic disability" as defined in 38 U.S.C.A. § 1117; 38 C.F.R. § 3.317.  The conditions that caused or contributed to his death were diagnosed disorders, and he did not have any recognized chronic multi-system illnesses.  Further VA has not recognized any diagnosed disorders as being subject to presumptive service connection under 38 C.F.R. § 3.317.

The preponderance of the evidence is against the claim; there is no doubt to be resolved; and the claim is denied.  38 U.S.C.A. § 5107(b) (West 2002).


ORDER

Service connection for the cause of the Veteran's death is denied.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


